DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-12) in the reply filed on February 18, 2021 is acknowledged.  The traversal is on the ground(s) that “the search and examination of the entire application could be made without serious burden” (see “Remark Page 1).  This is not found persuasive because the subject matter of Group I and II is independent and distinct, as set forth in the previous Office Action.  Therefore, it would be a serious burden to the Examiner to perform multiple searches for each of claimed invention that is diverse and not related.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN107170564 to Wang.

Regarding claim 5, Wang discloses the metal coil is a copper coil (see Claim 6).
Regarding claim 7, Wang discloses the 3D printing is performed in an oxygen free environment (to form an oxygen-free copper, see Claim 6).
Regarding claim 10, Wang discloses the insulated metal coil is configured to fit within a slot in the electrical machine (1); and the plurality of turns of the metal coil have configurations such that a portion of each turn forms a part of an external surface of the metal coil, the external surface of the metal coil forming an interface with a side of the slot (see Fig. 4).
Regarding claim 11, Wang discloses the cross-sectional shape of the turns of the coil varies for successive turns (see Abstract, last phrase).
Regarding claim 12, Wang discloses the metal coil is 3D printed with termination features at the ends of the coil (see Fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. 10,254,499 to Cohen et al.
Wang does not disclose the spacers and curing the insulating material and modelling a coil geometry and printing the coil as modeled.  Cohen et al teach a 3D printing process of conductive coil (see Fig. 60) by locating spacers (polymer) between the turns of the metal coil to space the turns from each other (see Fig. 66) before infiltrating the insulating material; curing the infiltrated insulating material (see Col. 36, lines 25-26); and modeling and printing the coils (see Col. 19, lines 2-5) for producing insulated wire at low cost while increasing reliability (see Col. 6, lines 14-19).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the invention of Wang by utilizing the steps of placing the spacer between turns, curing the insulating material; modelling and printing the coil as taught by Cohen et al for producing a reliable insulated wire having at low cost.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
It would having been an obvious matter of designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose copper powder having any desire diameter such as in the range of 50-100 µm, since Applicant have not disclosed the specific diameter of the copper powder, solves any stated problem or is for any particular purpose and it appears the invention would perform equally well with 3D printing of copper coil disclosed by Wang.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Prior art cited for their teachings of fabricating an insulating coil by 3D printing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/March 27, 2021 		                                           Primary Examiner, Art Unit 3729